Upon reading the humble Petition of John Stanyarne and John Martini two of the Executors of the last Will of James Meggett of St. Helena Deceased Setting forth, that upon their humble Petition heretofore preferred to this Court on behalf of the Children of the said James Meggett who are Infants, for the reasons therein contained, It was then Ordered and directed, That Thomas Chesham and Martha his Wife in the said Petition named should return into this Court on or before the day appointed by Law for holding the same in August then next ensuing, a full true perfect and distinct Account of their and either of their Executorship Management and Transactions of in and about the said Orphan’s Estate, and that they should shew Cause on the Same day, why they should not give sufficient Security to this Court for their faithful Administration of the said Estate to be approved of by the Master of this Court, But that the said Thomas Chesham and Martha his Wife (although the said Thomas had due Notice given him thereof have paid no Sort of Obedience to the said Order, and that the said Thomas Chesham is since dead, And the Petitioners in and by their said Petition Represent, That there is a very good Plantation of five hundred Acres of Land belonging to the said Meggett’s Estate on Edisto Island, on which the Slaves belonging to the said Estate may be worked and employed to great advantage, but that the said Petitioner John Martini one of the Executors, being about to leave this Province, and John Stanyarne another of the Executors having many other Affairs on his hands, they cannot either of them attend the Settlement of the said Plantation or the Management of the Orphans Estate, They therefore pray, That some honest discreet and sober Persons may be appointed by this Court to undertake the Care and Charge of the Orphans said Plantation on Edisto Island, and of the Slaves Stock Cattle and other Personal Estate to them belonging in the said Petition Set forth, and also to take upon them the Tuition, Education and bringing up the said Children, And they further pray that this Court, who are the Supreme Guardians of all Orphans and Minors, may make such further Order therein for the relief of the unhappy Orphans in the said Petition named, as Shall be agreeable to Equity and good Conscience. And upon reading also the Petition of Martha Chesham Widow and Relict of Thomas Chesham deceased and also Executrix and Devisee of the last Will of James Meggett her former Husband deceased, Setting forth, that finding herself uncapable of manageing the Estate of her said Children so advantageously  As it might be for their benefit, and it being inconvenient for the Said Executors John Martini and John Stanyarne for divers reasons to concern themselves with the Administration thereof, and therefore praying that the Care and Government of the Persons and Fortunes of her said Children may be Committed to such able persons as this Court Should Approve, Where*448upon, and on Motion of Counsel, made to this Court, for the Petitioners on their said Several Petitions, It is Ordered That Mr. John Calder and [blank] Do take upon themselves the Management of the said Orphans Plantation and Slaves and other the Estate whatsoever to them belonging for their Use and Benefit, And that they also undertake the Tuition Education and bringing up the said Children, agreeable to the Prayer of the said Petitions, and that they render a true Account of their transactions, Intermeddling and Dealing of in and about the Said Estate yearly and and every year, returnable into this Court, to be Subject to the further Order and Direction of the Court.